DETAILED ACTION
The papers submitted on 08 July 2020, amending claim the title and claims 1, 6, 15-16, 20, adding claims 21-23, and canceling claim 19, are acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10, 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faller (US 4,257,530 A).
Regarding claim 1, Faller discloses a system for at least forming constructs that include microwave interactive material (title/abstract), the system comprising: 
a container transporting apparatus 10 for serially moving containers 22 along a first path of travel; 
a web transporting apparatus 26 for serially moving microwave interactive webs 28 along a second path of travel, wherein at least a portion of the first path of travel and a portion of the second path of travel are superposed with respect to one another so that the containers and microwave interactive webs are superposed with respect to one another in a serial fashion; and 
a mounting apparatus 25 and/or 36 for mounting at least one of the microwave interactive webs to at least one of the containers while the at least one of the microwave interactive webs and the at least one of the containers are in a superposed arrangement with respect to one another, wherein the mounting apparatus includes a forming tool 36 with a contact plate 37 for contacting and pressing at least a portion of the at least one of the microwave interactive webs into an interior of the at least one of the containers to at least 
Regarding claim 2, Faller discloses the container transporting apparatus comprises a conveyor 10 including a plurality of receptacles 20 configured for serially traveling along an endless path,
the system further includes a supplying apparatus 24 for depositing the containers in the receptacles, so that the receptacles carry the containers (FIG. 1, 2:49+); 
the mounting apparatus 25 and/or 36 is positioned along the endless path so that the receptacles carry the containers, with the microwave interactive webs respectively mounted thereto, in a downstream direction along the endless path and away from the mounting apparatus (2:60+); and 
the system further includes a receiving apparatus 52 that is positioned along the endless path at a position downstream from the mounting apparatus, with the receiving apparatus being for receiving the containers, with the microwave interactive webs respectively mounted thereto, from the container transporting apparatus (4:38+).
Regarding claim 3, Faller discloses a treating apparatus 47 positioned along the endless path at a position between the mounting apparatus and the receiving apparatus, wherein the treating apparatus is for treating at least marginal edges of the microwave interactive webs of the containers (4:21+).
Regarding claim 4, Faller discloses the forming tool comprises a pusher 36 for pushing the at least one of the microwave interactive webs at least partially into a cavity of the at least one of the containers (FIG. 5, 5:44+).
Regarding claim 5, Faller discloses the pusher is mounted for reciprocating along an axis (FIG. 5, 5:44+).

an installing apparatus 25 and/or 36 including a forming tool 36; 
a web transporting apparatus 26 for serially providing microwave interactive webs 28 to the installing apparatus; and 
a support transporting apparatus 10 for serially supplying supports 22 to the installing apparatus, wherein 
the installing apparatus is operative to serially combine the microwave interactive webs and the supports to form the containers, so that 
each container includes at least one of the supports supporting at least one of the microwave interactive webs, with the at least one of the microwave interactive webs extending at least partially around and at least partially defining a cavity of the container, and
the forming tool extends at least partially into the cavity of the container to at least partially facilitate mounting of the at least one of the microwave interactive webs to the at least one of the supports, wherein the forming tool 36 with a contact plate 37 for contacting and pressing the at least one of the microwave interactive webs into an interior of the at least one of the supports and against the at least one of the supports to press-form the cavity of the container (FIG. 1, 4-5, 2:43+, 5:26+, 5:44+).
Regarding claim 7, Faller discloses a treating apparatus 47 for serially treating the containers, with the treating of the containers comprising treating at least marginal edges of the microwave interactive webs of the containers (4:21+).
Regarding claim 8, Faller discloses the installing apparatus, the web transporting apparatus and the support transporting apparatus are cooperative so that the at least one of the microwave interactive webs is positioned between the forming tool and the at least one of the supports (FIG. 1, 4, 5).

Regarding claim 10, Faller discloses the composite web and the cutter are cooperative so that remnants of the composite web result from the cutting the composite web; and the system further comprises a remnant collector for collecting at least some of the remnants of the composite web (4:21+, abstract).
Regarding claim 12, Faller discloses the support transporting apparatus includes at least one receptacle 20 having at least one cavity; the forming tool 36 and the receptacle are mounted with respect to one another so that there can be relative movement between the forming tool and the receptacle so that the forming tool and the receptacle can be transitioned between an inserted configuration in which the forming tool is at least partially inserted into the cavity of the receptacle, and a retracted configuration in which the forming tool is at least partially retracted from the cavity; and the installing apparatus includes at least one actuator for causing relative movement between the forming tool and the receptacle, to transition between the retracted and inserted configurations (FIG. 5, 5:44+).
Regarding claim 13, Faller discloses that the forming tool and the receptacle is heated (3:21+).
Regarding claim 14, Faller discloses the installing apparatus further includes an apparatus for creating a partial vacuum 29 and/or 87 at a face of the forming tool; and the face of the forming tool is for being in opposing face-to-face relation with the microwave interactive webs (FIG. 4 and 5, 5:26+).
Regarding claims 24 or 25, Faller discloses that the forming tool(s) 25 or 36 are configured for pushing the at least a portion of the at least one of the microwave interactive .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faller (US 4,257,530 A).
Faller does not appear to explicitly disclose collecting the cutter remnants on a reel.
However, Faller discloses supplying webs via reels 30 and 43 (2:56, 4:3+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Faller to collect the cutter remnants on reels similar to the supplying reels, in order to allow for collecting and storage of the remnants with a known device.

Claims 15-18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faller (US 4,257,530 A) in view of Koppehele (US 3,014,234).
Regarding claim 15, Faller discloses a system for forming at least one container including microwave interactive material (title/abstract), the system comprising: 
a holder for releasably holding at least one microwave interactive web (4:40+); 
an apparatus 10 for supporting at least one support 22; and 
a forming tool 25 and/or 36 mounted for moving relative to the apparatus to thereby move the microwave interactive web relative to the support and at least partially form the container, so that the forming tool extends at least partially into a cavity of the container (FIG. 5, 5:44+), 
wherein the holder is configured for at least tensioning the microwave interactive web while the forming tool moves the microwave interactive web relative to the support (FIG. 1, 4-5, 2:43+, 5:26+, 5:44+).
Faller discloses the excess along the sides is gripped by conventional film tensioning mechanisms (not shown) prior to heating and edge sealing by heated plate 31 (4:40+). 
Faller does not appear to expressly disclose the details of the film tensioning mechanism.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Faller with the clips of Koppehele, because such clips are conventional in the art and could be used with expected results. In addition, the skilled artisan would recognize that the Koppehele’s clips would be substituted for the supports of Faller and therefore the forming tool(s) 25 or 36 would also move with respect to the anvil and die of the clips.
Regarding claim 26, Faller discloses that the forming tool(s) 25 or 36 are configured for pushing the at least a portion of the at least one of the microwave interactive webs from a flat configuration positioned above the at least one of the containers into the interior of the at least one of the containers to press-form the cavity (FIG. 1, 4-5, 5:26+, 5:44+).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Faller (US 4,257,530 A) as applied to claim 1 and 6 above or Faller (US 4,257,530 A) in view of Koppehele (US 3,014,234) as applied to claim 15 above, further in view of Susnjara (US 4,440,702 A).
Faller discloses a cutter 47 for trimming excess web (4:21+).
Faller does not appear to explicitly disclose that the forming tool extends through a central opening of the cutter and/or pleated-plate/anvil holding means.
However, Susnjara discloses a thermoforming device (title/abstract) which includes a forming tool having an upper mating surface 47 which extends through and moves within a clamping frame 68, equivalent to the claimed die-plate/anvil, the peripheral edges of the mold sections are dimensioned such that during operation a blank is sheared from a section of the web (4:6+, FIG. 5-6).
prima facie obvious to one of ordinary skill in the art to modify the device of Faller to include the shearing die of Susnjara, in order to perform cutting and forming in one step in a known manner.

Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Faller fails to anticipated claims 1 and/or 6. Specifically, that Faller’s forming tool does not contact the web because it acts exclusively under vacuum; and that the contact plate only contacts the web after it has been press-formed. The Examiner disagrees with Applicant’s conclusions. 
First, the claims recite an apparatus and therefore must be claimed structurally. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details. 
Second, Faller sets forth structures which anticipate the claimed mounting apparatus including a forming tool. As discussed above, Faller discloses a heating/deforming station 25 which includes a flat heated plate 31, which intimately contacts the film to heat and soften the film throughout its thickness; and a heated mandrel or plug 36 downstream of the heating/deforming station, which is preferably somewhat smaller than the tray, is moved through a downward stroke which heat seals an area of the softened film to the bottom wall of the tray. It is clear from Faller’s disclosure that the flat heated plate 31 of the station 25, and the contact plate 37 of the heated plug 36, both contact the web 28, see 2:61-66 and 3:21-30, FIG. 1, 4, 5. 

Regarding claim 11, Applicant argues that the Examiner has not provided a prima facie case of obviousness, pointing to improper Official Notice or impermissible hindsight. However, as discussed in the above rejection the skilled artisan would recognize that Fuller supplies the web by unwinding reels 30/43. Therefore, it is the Examiner’s position that the skilled artisan would find collecting trimmed web by winding similar reels in an opposite direction with expected results. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claims 21, Applicant contends that Susnjara does not that the upper mating surface 47 and clamping frame 68 are not equivalent to the die plate and anvil claimed, or that the upper mating surface 47 extends within the clamping frame. The Examiner disagrees with 

    PNG
    media_image1.png
    425
    388
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    850
    media_image2.png
    Greyscale

The outer periphery of the web is gripped between the clamping frame 68 and a portion of the lower mold section 41, e.g. a die plate and anvil, and are sheared/cut by the movement of the forming surfaces 47 and 62; and, are capable of moving relative to the gripping portion and extending within the gripping portion. The skilled artisan would recognize that such cutting means could be substituted for the gripping/cutting means of Fuller.  
Finally, regarding claim 15, the skilled artisan would recognize that the Koppehele’s clips would be substituted for the conveyor/supports of Faller and therefore the forming tool(s) 25 or 36 would also move with respect to the anvil and die of the clips in the same manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742